IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,212



                   EX PARTE TONY WAYDE CARROLL, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-2006-2089-E IN THE 367TH DISTRICT COURT
                         FROM DENTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

indecency with a child. The jury sentenced him to twenty years’ imprisonment for two counts and

ten years’ imprisonment for one count. The sentences for all three counts were ordered to run

consecutively. The Second Court of Appeals affirmed his conviction. Carroll v. State, No. 02-08-

216-CR, 2009 Tex. App. LEXIS 2075 (Tex. App.–Fort Worth Mar. 19, 2009, no pet.) (not

designated for publication).
                                                                                                        2

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to timely advise

him of his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to timely advise him of his right to

petition for discretionary review pro se. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Second

Court of Appeals in Cause No. 02-08-00216-CR that affirmed his conviction in Case No. F-2006-

2089-E from the 367th Judicial District Court of Denton County. Applicant shall file his petition

for discretionary review with the Second Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: September 16, 2009
Do not publish